DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with David Luo on 5/24/2021.

The application has been amended as follows: 

7. (Currently amended) A liquid crystal display, comprising an array substrate, a color filter substrate facing the array substrate, and a liquid crystal layer defined between the array substrate and the color film substrate, wherein, the array substrate comprises: 
at least one scan line; 
at least one data line, crossed with the at least one scan line; 
a first pixel unit, defined at an intersection of one of the at least one data line and one of the at least one scan line, the first pixel unit comprising a first pixel electrode and a first 
a second pixel unit, defined at an intersection of one of the at least one data line and one of the at least one scan line, the second pixel unit comprising a second pixel electrode and a second switch component, the second pixel electrode being connected to the one of the at least one data line and the one of the at least one scan line through the second switch component; 
wherein, the second pixel unit and the first pixel unit are located at two adjacent rows and share one scan line, and the first switch component and the second switch component have opposite switch states; wherein, the first pixel electrode and the second pixel electrode are respectively located at two opposite sides of the shared scan line, and respectively located at two opposite sides of a same data line; and
wherein, the first switch component is an n-type thin film transistor, and the second switch component is a p-type thin film transistor.

	8. (Canceled)

Allowable Subject Matter
Claims 7, and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a liquid crystal display, comprising an array substrate, a color filter substrate facing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628